Title: To John Adams from John Wheelock, 12 June 1783
From: Wheelock, John
To: Adams, John


          Sir,
            Hague 12th. June 1783
          Had I been influenced by my feelings, and by those sentiments, which I shall always retain, you would have had the burden of a letter, long before the date of this. But the truth is, that nothing in the benevolent object of my attention, has (till of late) appeared, which could give any pleasure to a liberal mind; & nothing has happened on the common theatre, which I could communicate, as worthy your particular attention.
          I have often thought in my heart on the truth of your remark, when I had the honor & happiness of seeing your Excellency at Paris— The Batavian generosity has answered your idea.
          We made our first attempt, Sir, at Amsterdam; as our friends, on the way, thought that our liberal design would experience the favorable efforts of that opulent people— We were introduced to Mr Van Berkel, who spake of the design as being benevolent & good— But thought internal confusions rendered it inadmissable; he also spake concerning our American trade; and thought the Regency would not for the present tolerate the thing.
          After this we made a tour to Swoll— Mr Capellan talked, as the Pentionary did— In conversation, he observed that some people were apprehensive, that the trade of America would be turned to Britain— I urged this as an affair unconnected with trade and national police— But he said that such pleas would answer no effect with the people; and that he should be ridiculed if he should be seen now to promote it.
          We returned to Amsterdam. Mr Van stephurst could not think, but Mr Van Berkel and Mr Huft would yet promote it, he had such an opinion of the disinterestedness & goodness of the cause, and of their humanity. As to the former, he said “he grew more & more convinced that it would not answer;” and as to the latter, Mr Van stephurst said, he even refused to read the Credentials.
          We then went by advice to Leyden & Rotterdam. Some, that had been reputed very great friend to the welfare of America, said; that they were astonished, that this design (though the cause of humanity & piety & recommand by Christians to them as such) should be proposed to their beneficence, & that there should be no proposal made from America for a Commertial treaty with them, instead of such a cause as this.
          We then came to the Hague, & waited on Doctr Macelaine with Your Excellency’s letter— A gentleman of a most humane spirit, and excellent endowments— I remember, Sir, you gave me at Paris a true portrature of him. He assured me of his perfect friendship to promote the cause; as it so intimately respected the felicity of man.
          Upon my asking him, Sir, respecting the Prince, he at once answered, that he made no dispute, but he would favor it; as his love for mankind was so disinterested. Col: Bentinck & Count Heiden (with whom he had discoursed) were also cheerfully disposed to promote it. Their Serene & Royal Highnesses, to whom it was introduced, readily manifested a very favorable opinion, & gave five hundred & twenty five florins. All that belong to the Court have shewn real friendship to this design & alsso manifest much regard for the happiness of America
          The design has been attended with good success at Harlem, by the particular friendship of Mr L’Estevenon B’n. Haserswoude; and many individuals, in other places, have favored it.
          It is a scene, Sir, not so entertaining when we address ourselves to those, who we think are friends to humanity & virtue, to promote the object of them; that they should throw aside the appendages, & character of liberal & public spirited christians, and appear in the habit of politicians. That they should expect a reward from those, whom they think are under obligations to them, before they can think it their duty to give any thing to reform a barbarian, or add an idea to the Republic of letters—
          I thought it my duty to communicate a true state of the affair & of our proceedings here; as to any inferences, they are submitted to your Excellency.
          I have the pleasure & satisfaction of knowing your worthy son, who is well.
          We intend, Sir, to leave this country within a few days, & go to England, which is agreeable to your advice.
          I beg the honor, Sir, for your kind attention to the inclosed letter to Doctr. Franklin; which contains the request of a letter from him to Dr Price, which favor he proposed, while we were at Paris.
          The introduction, with which you honored us to Doct: Macelaine, is the most favorable circumstance, that has attended the design in this country: as he has successfully exerted himself here: and will use his influence with some of his correspondents in Great Britain
          I hope you will pardon the length of this letter, I should injure your patience, before my sentiments of respect & esteem are half exhausted.
          Our best compliments attend the worthy Gentlemen of your family, while I am ambitious of the honor to be thought, / Sir, / your Excellency’s / most obliged, devoted, / & obedient servant
          John Wheelock
        